Citation Nr: 1618112	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1968 to October 1970, to include a tour of duty in Vietnam as a combat medic.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial 10 percent rating effective from October 21, 2010. 

During the pendency of the appeal, an increased 30 percent evaluation was assigned from the date of service connection.  As this was not the maximum possible rating, and the Veteran has expressed his desire for a yet higher evaluation, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a March 2016 hearing held before the undersigned Veterans Law Judge via videoconference from the RO' a transcript of the hearing is associated with the claims file.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, while the Veteran has made reference to a "forced retirement," he has not alleged unemployability due to PTSD.  The Board finds that a claim for TDIU is not raised at this time.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDING OF FACT

Throughout the appellate period, PTSD has been manifested by no worse than occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep disturbances, nightmares, intrusive thoughts, irritability, social avoidance, and hypervigilance.


CONCLUSION OF LAW

The criteria for an increased initial evaluation of 50 percent, but no higher, for PTSD are met.  38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment and personnel records, as well as VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  While the Veteran has also indicated receipt of Social Security benefits, it is clear that such are based on retirement and age, and not on disability.  They are therefore not relevant to the current claim.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in April 2012 and December 2015; the Veteran alleges the latter is inadequate because it was conducted by an intern who was not fully qualified.  Although an intern does appear to have been the primary examiner, she was under the direct and constant supervision of a fully qualified psychologist.  The Veteran reported that he guided her inquiries and provided immediate feedback and correction when needed.  He also co-signed the report of examination.  The Board finds this examination to be fully adequate for adjudication; the examiners made all findings necessary for application of the rating criteria.  The fact that an intern voiced the questions is not relevant, and a qualified doctor supervised closely and signed the report, adopting it as his own.  The Board would note that the report indicates the Veteran consented to examination in this manner after being informed of the situation and how the examiners would proceed.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  



Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent  rating is assigned. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

The Board notes that the Veteran has reported, in treatment, on examination, and at hearing, that he was deeply affected for many years by his experiences in Vietnam.  As a medic in forward units, he dealt directly with casualties and felt responsible for their safety and survival.  The Board has the utmost respect for his service and the commitment with which he performed a very difficult duty, but must note that the assigned evaluation must be based upon the impact of and impairment of PTSD symptoms on current functioning.

At the April 2012 VA examination, the Veteran reported that he was married three times; he had been with his current wife for 25 years.  They had a good relationship; he was also close to his children and grandchildren, and enjoyed spending time with them.  He had a couple of friends he saw routinely, when they would play golf or fish.  The Veteran gardened and worked around the house, and attended church, where he sang in the choir and did volunteer work on occasion.  He had a college education, and stopped a few credits short of a graduate degree.  He had worked for the prior 29 years as a manager with a large corporation, and stated he had no problems on the job.  Review of medical records showed that while the Veteran was initially seen for mental health complaints in 2008, he did not follow up with treatment until 2011.  He reported recent "urges" to drive off a bridge, but did not want to act on such; when asked directly, he denied current suicidal or homicidal ideation.  At home, he reported checking behavior, meaning he verified doors were locked, but was now able to redirect himself.  He reported intrusive thoughts and nightmares of Vietnam, and endorsed avoidance, numbing, re-experiencing, and hyperarousal.  He participated in group therapy and took medications.  The Veteran reported improvement in his symptomatology as a result, and such was reflected in treatment notes, though a Global Assessment of Functioning (GAF) score of 55 assigned by a VA treatment provided in March 2012 remained unchanged.  

The Veteran reported that nightmares now happened only once or twice a month, and he was less distressed overall.  He had experienced recent depression following two family deaths, but other than that described his mood as generally okay.  He was feeling more socially isolated and withdrawn, with less interest in activities.  He preferred to avoid crowded places, but could go to them, such as church.  He typically slept four hours a night, and his energy level was adequate; he would like to be more energetic, however.  He denied problems with memory or concentration, and none were evidenced on testing.  No indications of panic, generalized anxiety, obsessive-compulsive behaviors, or psychosis were observed.  On interview, the Veteran was well oriented and appropriately groomed and dressed.  He was cooperative, with good eye contact.  Thought processes and speech were normal in content and delivery.  There was no evidence of hallucinations or delusions.  Mood was euthymic (reasonably positive or cheerful) and affect was congruent.  The examiner assigned a GAF score of 70, and felt PTSD was in remission.  While some symptoms were present, no functional impairment was shown.  

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The Veteran was again examined in December 2015.  The Veteran continued to have a good relationship with his wife and children, but he reported no friends outside the family.  He gardened for leisure, but did not describe other hobbies.  He was still participating in individual and group therapy, and taking psychotropic medications.  He denied suicidal and homicidal ideation, but the examiner stated that his diagnosis and profile "places him at chronically elevated baseline risk for harm to self."  He reported fighting urges in his head to hurt himself or others.  He sometimes thought of driving his car off a bridge or into oncoming traffic; the feelings came and went, but occurred up to several times a week.  He stayed away from people and isolated himself in his room.  He tried to go out to dinner with his wife, but could not complete the evening.  "I think I blacked out; my wife had to drive me home."  The Veteran endorsed recurrent intrusive thoughts and avoidance behaviors, and stated he was hypervigilant.  He was well-oriented on interview, and memory and concentration appeared intact.  Speech and thought processes were normal.  Tone was conversational; though the Veteran did not laugh or smile, he was also not angry or tearful.  

The Veteran has stated that all his treatment has been at VA facilities.  Review of VA outpatient treatment records reveals that at an initial August 2008 evaluation, the Veteran reported depressive symptoms.  He thought of driving off the highway; thoughts were fleeting and passive, without real intent.  He was irritable and anxious, with avoidance and hyperarousal symptoms.  He had trouble concentrating and difficulty sleeping.  He worried and could not relax.  He was working, and his job "kept him focused."  A GAF score of 55 was assigned.  When the Veteran returned for VA care in March 2011, he again endorsed thoughts of driving off the road or a bridge, and had thought about shooting himself.  He denied an intent to act on these thoughts.  At night he woke frequently and had to check doors and windows for safety.  He had frequent nightmares and intrusive thoughts of Vietnam, and stated such interfered with concentration.  He stayed to himself, and became irritable in crowds, so he avoided them.  Speech and thought were normal in content and pace, and he appeared well-groomed.  He was alert and oriented.  A GAF score of 55 was again assigned.

In 2012, the Veteran began group therapy.  In May 2012, he was referred to the crisis clinic after an angry confrontation with a Vietnamese man.  He felt depressed, tired, and hopeless at times.  He wanted to be left alone.  He did not currently want to kill himself, but had fleeting thoughts of such.  Nightmares continued.  Records show continued anger over the VA claims process, though he indicated that therapy had shown him how anger was affecting many areas of his life.  He was learning and practicing calming skills and meditation, and could avoid checking behavior.  During therapy, he recalled driving his vehicle over a cliff to escape and ambush, and doctors indicated his urges to drive off bridges were likely represented recall of this rather than suicidal ideation.  Group therapy continued to be helpful, as did use of medications.  He was connecting with his family about his experiences.  While he was gaining coping skills, his anger at times still got the best of him, and so he was not fully engaging with other people as of May 2013.  

Recent treatment records show that he continued to feel numb, or only negative feelings.  He still avoided social settings, but interacted with his family.  Sleep was interrupted nightly, and nightmares occurred several times a week.  He also had intrusive thoughts.  He reported increased anxiety, to the point of feeling nauseous.  Medications were adjusted, and he felt there was some improvement.  

At the March 2016 hearing the Veteran reiterated that he had learned techniques for distracting himself from urges and thoughts of Vietnam.  He reported anxiety attacks when he would have to go off by himself to calm down.  His wife respected his needs.  

The Board finds that the evidence of record warrants assignment of an increased 50 percent rating, but no higher, for the entirety of the appellate period.  The evidence demonstrates that since his retirement, the Veteran has become more and more socially isolated.  His friendships and outside activities have fallen off, and he has restricted his hobbies.  Even his family interactions, though good, have been adjusted to accommodate increasing levels of anxiety.  In treatment, he has discussed episodes of anger and irritability, such as with a Vietnamese man and the court system, that have directly affected his ability to interact with others or accomplish tasks.  Though he has coping mechanisms to distract him or focus his attention, he is still unable to consistently control his emotions and reactions.  Nightmares and sleep disturbances are increasingly impairing his functioning, requiring naps or lowered activity levels.  

The Board weighs heavily the Veteran's "urges" to drive off bridges or into traffic.  These are not, according to doctors, actually suicidal or homicidal ideations, but do represent quite vivid and strong intrusive thoughts harking back to his Vietnam experiences.  Though he has not acted on them, and states he has no intention of doing so, his need to focus on not acting is strong evidence of the degree of impairment from PTSD.

The Veteran's ability to use his coping mechanisms and to recognize and appropriately address these urges, weighs against assignment of a yet higher disability evaluation.  He remains logical and focused, even if with some effort, and his self-care is appropriate.  He has not been violent, and has demonstrated an ability to adjust and accommodate behaviors to deal with stressful circumstances.  He is not a danger to himself or others.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The schedular criteria are inclusive of all the Veteran's psychiatric complaints, addressing his anxiety, social isolation, intrusive thoughts, and urges.  Further, there are no complaints unaccounted for by the PTSD diagnosis and the applied rating.  Extraschedular evaluation is therefore not appropriate.


ORDER

An increased initial evaluation of 50 percent, but no higher, for PTSD is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


